DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 2/3/2022 have been accepted. Claims 1-25 are still pending. Claims 1, 15, and 21 are amended. Applicant’s amendments to the claims have overcome each and every 112 and 103 rejection previously set forth in the Non-Final Office Action mailed 12/7/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US PGPub 2013/0014120) in view of Moudgill et al. (US PGPub 2018/0173625, hereafter referred to as Moudgill) in view of Owa et al. (US PGPub 2016/0306754, hereafter referred to as Owa) in view of Woolbright, Load and Test Register, 2015 (hereafter referred to as Woolbright).
Regarding claim 1, Ross teaches a method for a computer system comprising a plurality of processor cores, wherein a data item is assigned exclusively to a first core of the plurality of processor cores for executing an operation, the method comprising, while the execution of the operation is not completed by the first core (Fig. 1, shows a multiprocessing chip with multiple processors that operate on a system. Paragraph [0023], shows that a different core can have exclusive access to the resource by virtue of its ticket being the current one while another resource that has requested access waits its turn): a tentative exclusive load and test (TELT) processor instruction capable of being executed by a second core, wherein if the execution of the TELT instruction obtains a reject response, without changing a cache line state is not changed, wherein the TELT instruction can test the availability of a lock associated with the requested data (Paragraph [0019], states that a request can be sent to ask for access to a resource. While it is not called a TELT instruction, it performs the same function and is equivalent. Paragraphs [0023]-[0025], go into more detail as to how the process works and shows the instruction itself does not change a cache line state, particularly when rejected (does not receive a ticket)), receiving from a second core of the plurality of processor cores at a cache controller a request for accessing the data item (Paragraph [0019], as stated previously, a request can be sent for a shared resource), upon determining that the received request from the second core is triggered by the TELT instruction, presenting the cache line state of the requested data item at the time of the request (Paragraphs [0022]-[0025], a check will be made upon the request to see if a ticket can be issued or if the ticket issued now matches the owner number), and in response to determining that the request for the data item is received from a third core of the plurality of processor cores before receiving the request from the second core, returning a rejection message to the second core indicating that (Fig. 3 and 4, show a flowchart of the process where a core requests access to a resource. Paragraphs [0047]-[0049], states that if the execution unit (core) cannot gain immediate access (would be the next in line) then the processor does not take a ticket. While this is not technically called a rejection message, the ticket value obtained (sent to the core when read) is equivalent as the core has identified via the obtained ticket values that there is a another requestor ahead of it in line and that the core should not take a ticket for this resource), receiving a response from the first core indicative of a positive response to the invalidation of the lock, and in response to the positive response to the invalidation from the first core, the cache controller responding to the second core that the data is available for access (Paragraph [0025], states that once a core has accessed a resource and is finished it needs to update the owner field value so that the next core requesting access can use the resource. While it is technically not called an invalidation the updating of the owner value does release the lock that the first core had and allows it to be given to another core making it equivalent to the invalidation of the claim), wherein when the first core needs subsequent access to the data item, a fetch request is sent by the first core for gaining access to the data item (Fig. 3 and 4 and Paragraphs [0047]-[0049], as stated previously if a core wants access to a resource it will send a request for it). Ross does not teach wherein a data item is assigned exclusively to a first core of the plurality of processor cores for executing an atomic primitive by the first core, sending an invalidation request to the first core for invalidating an exclusive wherein the cache controller sends the invalidation request to the second core for invalidating the exclusive access to the data item by the second core, wherein in response to receiving the positive response from the second core, the cache controller responding to the first core that the data item is available for access.
Moudgill teaches wherein a data item is assigned exclusively to a first core of the plurality of processor cores to use an atomic primitive by the first core (Abstract and Paragraph [0002], the purpose of the invention is to implement locking using atomic primitives showing that atomic primitives are used and accessed by the processors. It would be obvious to one of ordinary skill to also apply locking protocols to the atomic primitives as well as they are shared data that is utilized by all the processors), and a cache controller in a first state of multiple states used to help facilitate the locking and unlocking of resources (Paragraph [0062], shows that the cache controller can unlock a cache line in response to an unlock instruction. Paragraphs [0060]-[0062], state several different instructions that the controller can do (multiple different states. Paragraph [0006] of the instant application’s specification shows that states of the controller refers to the different actions it can take)). Since both Ross and Moudgill teach the use of locking mechanisms for multi-core/processor systems it would have been obvious to one of ordinary skill in the by the cache controller, to the first core for invalidating an exclusive access to the data item by the first core, the cache controller responding to the second core that the data is available for access, wherein the request from the second core is tagged with metadata indicating the request is triggered by the second operand the TELT instruction, wherein the cache controller sends the invalidation request to the second core for invalidating the exclusive access to the data item by the second core, wherein in response to receiving the positive response from the second core, the cache controller responding to the first core that the data item is available for access.
Owa teaches sending an invalidation request to the first core for invalidating an exclusive access to the data item by the first core (Paragraphs [0051]-[0055], states that when a core wants a lock to a data item and another node is listed to have the lock the system will send a request to the node that has the lock to get a notice of invalidation), and the controller responding to the second core that the data is available for access (Paragraphs [0051]-[0055], once the node that has the lock responds with a notice of invalidation the system the requesting node will then be granted the lock to the item. Fig. 1 and Paragraph [0021], show the microprocessor (controller) which contains the lock manager), wherein the controller sends the invalidation request to the second core for invalidating the exclusive access to the data item by the second core, wherein in response to receiving the positive response from the second core, the controller responding to the first core that the data item is available for access (Paragraphs [0021] and [0051]-[0055], as stated previously, this is just repeating the invalidation action initially presented just with the first node being the one to request the item and the second node being the one currently holding the lock that needs to be invalidated. This process is the same regardless of which node is doing the requesting and which is holding the lock at the time the request is received and the invalidation request is sent out). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ross and Moudgill to have the cache controller issue invalidation requests as well as sending messages to indicate the data is available as taught in Owa so the function of the lock cache can be achieved without any communication between the nodes (Owa, Paragraph [0056]). Ross, Moudgill, and Owa do not explicitly teach wherein the request from the second core is tagged with metadata indicating the request is triggered by the second operand the TELT instruction.
Woolbright teaches wherein the request is tagged with metadata indicating the request is triggered by the second operand the TELT instruction (The reference discusses the Load and Test Register (LTR) instruction which contains two operands (tagged metadata). The second operand is used to specify where the data that is to be obtained is located meaning that it will trigger the request for the data that is located in the register specified by the second operand). Since Ross/Moudgill/Owa and Woolbright teach requests triggered by instructions it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the structure and operation method of the instructions of Ross, Moudgill, and Owa with that of Woolbright to obtain the predictable result of wherein the request from the second core is tagged with metadata indicating the request is triggered by the TELT instruction.
Regarding claim 2, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Ross further teaches wherein determining that the request from the third core is received before the request from the second core comprises determining that the third core is waiting for the data item (Fig. 4 and Paragraphs [0047]-[0049], as stated in the rejection to claim 1, shows that if the acquired ticket number would be a certain distance from the current owner number it means that another core already has acquired the ticket for accessing the resource immediately after the current owner is finished). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Ross further teaches further comprising returning a rejection message for each further received request for the data item by the cache controller, while the third core is still waiting for the data item (Paragraphs [0047]-[0049], as stated in the rejection to claim 1, since the rejection is made for the current requesting core it would also be made for all other cores that request as that is how the process is set up). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Moudgill further teaches further comprising providing a cache protocol indicative of multiple possible states of the cache controller, wherein each state of the multiple possible states is associated with a respective action to be performed by the cache controller (Paragraphs [0055] and [0062], shows that there is a cache controller that performs several actions that puts the cache controller into states associated with those actions. Since those actions concern what happens to the cache it is obvious there is a cache protocol that governs the actions of the controller). Owa further teaches switching by the controller from the first state to a second state of the multiple possible states such that the determining is performed in the second state of the cache controller in accordance with actions of the second state, and switching from the second state to a third state of the multiple possible states such that the returning is performed in the third state in accordance with actions associated with the third state, or switching from the second state to a fourth state of the multiple possible states such that the sending of the invalidation request, the receiving and the responding steps are performed in the fourth state in accordance with actions associated with the fourth state (Paragraphs [0051]-[0055], as stated in the rejection to claim 1, goes through the process of allocating locks to nodes which require checking to see if tokens are available or if conflicts exist. This means the distributed lock manager can go through all these states depending on the situation as these states merely correspond to the action being taken). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 4. Moudgill further teaches the cache protocol further indicating multiple data states, and assigning a given data state of the multiple data states to the data item for indicating that the data item belongs to the atomic primitive (Paragraph [0056], shows that the cache lines can use MESI protocols which are indicators regarding the shared state of the data. Paragraph [0048] also shows the use of the tag field which is also used to indicate the address of the data, which can relate to the atomic primitive as any core requesting use of that primitive will have to use the address identify and access the data related to the primitive). Ross further teaches assigning a given data state of the multiple data states to the data item indicating that it is requested and being waited for by another core, wherein the determining that the request for the data item is received from the third core before receiving the request from the second core comprises determining by the cache controller that the requested data item is in the given data state (Fig. 4 and Paragraphs [0052]-[0053], shows that the ticket number associated with the data can be used as an indication that another core is already waiting for the data and therefore acts as the assigned state of the data item). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Ross further teaches monitoring a bus system connecting the devices (Paragraph [0013], shows the existence of a chip bus as well as a core bus to help facilitate communications between the cores and other devices meaning the request for the data item would involve generating a system bus transaction that is indicative of the rejection message that would be communicated across the bus). Moudgill further teaches a cache controller connected to the processing cores (Paragraph [0062], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Ross further teaches in response to determining that the atomic primitive is completed, giving the data item to the third core (Fig. 3 and 4 and Paragraph [0025], show that once the core has completed its access/use of the resource it will increment the owner field thereby giving the resource to the next requesting core in line). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Ross further teaches wherein returning the rejection message to the second core further comprises: causing the second core to execute one or more further instructions while the atomic primitive is being executed, the further instructions being different from an instruction for requesting the data item (Paragraph [0049], if the core does not take the ticket (is rejected, as explained in the rejection to claim 1) then the core will perform other operations). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Moudgill further teaches wherein the execution of the atomic primitive comprises: accessing data shared between the first core and the second core, wherein the received request is a request for enabling access to the shared data by the second core (Paragraph [0048]-[0054], shows that the data to be locked can be shared by multiple processors and that the initial request can be a lock instruction). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Moudgill further teaches wherein the data item comprises data that a lock is being requested for and acquired by the first core to execute the atomic primitive (Abstract and Paragraph [0002], as stated in the rejection to claim 1), and wherein determining that the execution of the atomic primitive is not completed comprises determining that the lock is not available (Paragraphs [0049]-[0054], this is obvious as the duration of the lock is for the length of time needed by the processor to complete its operation). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 11, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Moudgill further teaches wherein the cache line is released after the execution of the atomic primitive is completed (Paragraphs [0049]-[0054], once the processor is done using the data it is released. Paragraph [0035] shows that the use of atomic primitives for locking and unlocking would also fit the limitations of this claim as the completion of the primitives used to unlock the cache line would result in a released cache line). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 12, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Moudgill further teaches wherein the data item is cached in a cache of the first core (Paragraph [0051], the locked item is cached after the lock is acquired). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 13, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Moudgill further teaches wherein the data item is cached in a cache shared between the first core and the third core (Paragraph [0051], the data item can reside initially in a shared L3 cache between the processors). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 14, Ross, Moudgill, Owa, and Woolbright teach all the limitations to claim 1. Moudgill further teaches providing a processor instruction, wherein the receiving of the request is the result of executing the processor instruction by the second core, and wherein the determining and returning steps are performed in response to determining that the received request is triggered by the processor instruction (Paragraphs [0034]-[0035], show that the lock and unlock instructions (requests) can be made from atomic primitives to form the processor instructions meaning that the request will be done in response to the processor instructions as well as the resulting actions taken from receiving the instruction). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 15 and 17-20, claims 15 and 17-20 are the system claims associated with claims 1-5. Since Ross, Moudgill, Owa, and Woolbright teach all the limitations of claims 1-5 and Moudgill further teaches a cache controller and a plurality of cores (Paragraphs [0051] and [0055]), they also teach all the limitations of claims 15 and 17-20; therefore the rejections to claims 1-5 also apply to claims 15 and 17-20.
Regarding claim 16, Ross, Moudgill, Owa, and Woolbright teach all the limitations of claim 15. Moudgill further teaches wherein the third core includes a logic circuitry to execute a predefined instruction, wherein the cache controller is configured to perform the determining step in response to the execution of the predefined instruction by the logic circuity (Paragraphs [0034]-[0035], ], show that the lock and unlock instructions (requests) can be made from atomic primitives to form the processor instructions (predefined instructions) meaning that the request will be done in response to the processor instructions as well as the resulting actions taken from receiving the instruction). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 21-25, claims 21-25 are the computer readable medium claims associated with claims 1-5. Since Ross, Moudgill, Owa, and Woolbright teach all .
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “wherein the cache controller sends the invalidation request to the second core for invalidating the exclusive access to the data item by the second core, wherein in response to receiving the positive response from the second core, the cache controller responding to the first core that the data item is available for access” to overcome the prior rejections set forth in the Non-Final Rejection mailed 12/7/2021. To address this new reference Owa was used in place of Gunda to teach the amended limitations.
Regarding applicant’s argument against Ross, the examiner respectfully disagrees. The term “TELT instruction” is a term used by the applicant to refer to the instruction used by the core to request access to a data item. First, there is nothing in the claims or specification that exclude the actions taken in Ross from also being done by the TELT instruction. Second the TELT instruction itself is just used to inquire about the availability of a data item. The actions taken by the core after receiving a response are not part of the TELT instruction itself. The way the claims are laid out and the way it is described in the specification is that the TELT instruction is sent and a rejection response or an affirmation are received back and then the core will take actions depending on that response. The fact the cores in Ross will either take a ticket or not do not negate the teaching that a rejection response was received from their initial inquiry. Therefore it still teaches the cited limitations.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132